Citation Nr: 1130652	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-18 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA pension in the amount of $62,871.13, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran asserts that the original debt is not valid and that if it is valid he should be awarded a waiver based upon financial hardship.  Where no waiver has been granted and liability to the Department continues, or where a benefit is also at issue, entitlement to which is affected by the validity of the underlying debt, an appellant may challenge the validity of such debt.  Waterhouse v. Principi, 3 Vet. App. 473, 475 (1992).  On remand the validity of the debt should be addressed along with the request for a waiver of indebtedness.  

It appears that VA was informed that the Veteran was the subject of two outstanding warrants and in March 2008 his benefits were terminated.  An overpayment was created as the warrants had been open for a number of years.  Benefits were stopped effective December 27, 2001.  See Section 505 of Public Law 107-103.  In June 2008, the Veteran requested a waiver of overpayment of benefits.  

The Board notes that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  See 38 C.F.R. § 3.665(n) (2010).  A fugitive felon is a person who is a fugitive by reason of (1) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees, or (2) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  Id.  The U.S. Court of Appeals for Veterans Claims has noted that actual knowledge that a warrant has been issued is irrelevant and not a part of the statutory requirement for finding a Veteran to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011) (discussing the meaning of "fugitive felon" under 38 U.S.C. § 5313B(b)(1)).

In this case, the evidence shows that the Veteran had two outstanding warrants from the Commonwealth of Massachusetts.  The first warrant, docket #9254 CR 000622, was issued in June 1997 and was cancelled on January 23, 2008.  A docket sheet reflects that this warrant was for larceny of property over $250.  The second warrant, docket #9715 CR 000737, was apparently issued in February 1998 and recalled on May 5, 2008.  A docket sheet has not been obtained and it is unclear for what charge this warrant was issued.  Importantly, this warrant would only disrupt pension payments if it was for a felony.  See 38 C.F.R. § 3.665(n).  As it is unknown what charge the second warrant was issued for, this case must be remanded to obtain confirmation of the charge. 

Certain procedural documents are not in the file and should be obtained as described below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file the due process letter sent to the Veteran on December 5, 2007, the rating action terminating benefits sent to the Veteran on March 14, 2008, and the award action reinstating benefits sent to the Veteran on June 4, 2008.  

2.  Contact the proper agency to determine whether the Brockton (Massachusetts) District Court warrant (docket #9715 CR 000737) was for a felony or misdemeanor.  Information about the specific charge should be requested.  

3.  After the above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to waiver of the recovery of overpayment of VA pension in the amount of $62,871.13, to specifically include the preliminary issue of the validity of the debt.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



